NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  24-JUN-2022
                                                  08:22 AM
                                                  Dkt. 34 SO
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

               STATE OF HAWAI#I, Plaintiff-Appellee, v.
               RYAN M. GIUGLIANO, Defendant-Appellant.


        APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                   NORTH AND SOUTH KONA DIVISION
                     (CASE NO. 3DCW-XX-XXXXXXX)


                       SUMMARY DISPOSITION ORDER
      (By:    Ginoza, Chief Judge, Nakasone and McCullen, JJ.)

             Defendant-Appellant Ryan M. Giugliano (Giugliano)

appeals from the District Court of the Third Circuit's (district

court)1 July 19, 2021 Judgment and Notice of Entry of Judgment,

convicting him of Harassment, in violation of Hawaii Revised

Statutes (HRS) § 711-1106(1) (2014).2

             On appeal, Giugliano contends (1) there was no

substantial evidence he acted with the requisite intent to

harass, annoy, or alarm the complaining witness, Mark Trahan




      1
         The Honorable Joseph P. Florendo, Jr. presided at trial.   The
Honorable Cynthia T. Tai presided at sentencing.
      2
         HRS § 711-1106(1)(a) provides that "[a] person commits the offense of
harassment if, with intent to harass, annoy, or alarm any other person, that
person . . . [s]trikes, shoves, kicks, or otherwise touches another person in
an offensive manner or subjects the other person to offensive physical
contact[.]"
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

(Trahan), and (2) the State failed to disprove his justification

defense of self-defense beyond a reasonable doubt.

           Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the arguments advanced and the issues raised, we resolve

Giugliano's contentions as follows, and affirm.

           (1)   There was substantial evidence Giugliano intended

to harass, annoy, or alarm Trahan.

           At the time of the subject incident, Giugliano and

Trahan lived in the same apartment.    Trahan testified that prior

to October 30, 2020, he returned from a trip and got into a

dispute with Giugliano about an electric bill.     When Trahan

returned from work the next day, his things were spread out in

the living room, his room was trashed, and his father's wedding

band and other items were missing.    On October 30, 2020, Trahan

asked Giugliano to give his property back.     Giugliano denied

taking the items and walked to his room.     As Giugliano was about

to shut the door, Trahan put his foot in the threshold so the

door could not be shut.   Giugliano then opened the door and
attacked Trahan, who fell back as Giugliano wrestled him to the

ground.   They ended up in the bathroom with Giugliano's arms

wrapped around Trahan's upper chest area.     Giugliano squeezed

until the point it was harder for Trahan to breathe and the

volume of his yells for help decreased.     Trahan denied that he

made physical contact with Giugliano at any time.      Trahan stated

the incident made him feel scared.

           Here, it is reasonable to infer from Giugliano's acts

of opening the door and wrapping his arms around and squeezing

                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Trahan's chest until breathing became difficult that it was his

conscious object to harass, annoy, or alarm Trahan.      State v.

Batson, 73 Haw. 236, 254, 831 P.2d 924, 934 (1992) (explaining

that "the mind of an alleged offender may be read from his acts,

conduct and inferences fairly drawn from all circumstances").

Furthermore, Trahan testified that the incident made him feel

scared.

           Thus, when considered in the strongest light for the

prosecution, Trahan's testimony was substantial evidence that
Giugliano acted with the requisite state of mind.      State v.

Pulse, 83 Hawai#i 229, 244, 925 P.2d 797, 812 (1996) (explaining

that "[t]he testimony of one percipient witness can provide

sufficient evidence to support a conviction" and "evidence

adduced in the trial court must be considered in the strongest

light for the prosecution when the appellate court passes on the

legal sufficiency of such evidence to support a conviction").

           (2)   Giugliano's self-defense claim rests upon his

account of the incident, which the district court did not

believe.
           Self-defense is a justification defense.     State v.

Padilla, 114 Hawai#i 507, 515, 164 P.3d 765, 773 (App. 2007); HRS

§ 703-304(1) (2014).    "Self-defense is not an affirmative

defense, and the prosecution has the burden of disproving it once

evidence of justification has been adduced."     State v. Culkin, 97

Hawai#i 206, 215, 35 P.3d 233, 242 (2001).    "The prosecution

disproves a justification defense beyond a reasonable doubt when

the trial court believes the prosecution's case and disbelieves

the defendant's case."    State v. Jhun, 83 Hawai#i 472, 483, 927


                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

P.2d 1355, 1366 (1996) (citing State v. Gabrillo, 10 Haw. App.

448, 456–57, 877 P.2d 891, 895 (1994)).

          Here, the district court found that, when Trahan put

his foot in the door, he did not use force upon Giugliano.      In

other words, the district court believed Trahan's testimony that

he only placed his foot in the doorway, and did not believe

Giugliano's claim that Trahan kicked the door in causing injury

that justified Giugliano using force in self-defense.

Determining the credibility of the conflicting testimony was the
province of the district court.    State v. Mattiello, 90 Hawai#i

255, 259, 978 P.2d 693, 697 (1999) (explaining that "it is well-

settled that an appellate court will not pass upon issues

dependent upon the credibility of witnesses and the weight of the

evidence; this is the province of the trier of fact") (cleaned

up).

          Based on the foregoing, we affirm the district court's

July 19, 2021 Judgment and Notice of Entry of Judgment.

          DATED:   Honolulu, Hawai#i, June 24, 2022.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Marshall K.P. Pautsch,
Deputy Public Defender,               /s/ Karen T. Nakasone
for Defendant-Appellant.              Associate Judge

Stephen L. Frye,                      /s/ Sonja M.P. McCullen
Deputy Prosecuting Attorney,          Associate Judge
County of Hawai#i,
for Plaintiff-Appellee.




                                  4